Pope, Judge.
Raymond Speed appeals the revocation of his probation. On December 16, 1981 Speed was sentenced to ten years probation in Hall County. Later, Speed’s probation was transferred to Habersham County. In April 1983 a petition was filed to revoke Speed’s probation alleging that he had violated the terms of his probation by committing criminal damage to property, failing to report to his probation officer as ordered, and quitting his job. Speed’s sole enumeration of error alleges that the court erred in revoking his probation because revocation was based solely on the allegation of criminal damage to property and no evidence was adduced to show the value of the property damaged, an essential element of the crime charged.
Although the court’s order recites that revocation was based on the reasons set out in paragraph IV of the petition (set out above), Speed asserts that the court specifically found against the State at the hearing on the allegations of failure to report and quitting his job. The record supports but half of this assertion; the court stated it was finding against the State on the issue of Speed quitting his job. The record shows uncontroverted evidence that Speed failed to report to his probation officer as ordered. Slight evidence of a violation of the terms of probation is sufficient to revoke a probation. Jones v. State, 153 Ga. App. 411 (265 SE2d 334) (1980). Evidence of Speed’s failure to report as ordered is, alone, sufficient to support the revocation of his probation. Davis v. State, 161 Ga. App. 35 (289 SE2d 286) (1982).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.